Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/17/2019 havingclaims 1-66 pending and presented for examination.
Priority
2.  	Application filed on 08/01/2019 is a has PRO 62/718,360 08/13/2018 are acknowledged.
Drawings
3.  	The drawings were received on 08/01/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 08/22/2019 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 14-19, 44-54 recites a various means the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1-6, 11-12, 14-16, 20-22, 26-31, 36-37, 39, 42, 43-46, 50, 53-57, 61, 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200037210 A1 RUGELAND et al. Hereinafter “RUGELAND") further view of US PG Pub US 20180049244 A1 to LEEet al (hereinafter LEE).

 	As per claim 1,  RUGELAND teaches a method of wireless communication at a User Equipment (UE), comprising: entering a Radio Resource Control (RRC) inactive mode (para [0011], fig.4, 5, use equipment is entering into a RRC idle mode);  receiving a page from a base station for a downlink data transmission while in the RRC inactive mode ( para [0011], fig.4, 5, user equipment is receiving from base station gNBw a paging information while RRC idle mode); transmitting a random access preamble to the base station in response to the page ( para [0011], fig.4, 5, user equipment transmitting a random access preamble to the base station in response to the page);  
 	LEE teaches  receiving a downlink user data packet from the base station in response to the random access preamble from the UE or a random access response message while remaining in the RRC inactive mode and without transitioning to an RRC connected mode. (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode, wherein the UE device is still in RRC inactive mode, in response to the random access preamble from the UE or a random access response message). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RUGELAND by receiving a downlink data packet from the base station while remaining in the RRC inactive mode as suggested by LEE, this modification would benefit   RUGELAND for uninterrupted data transmission while mobile in inactive state in a mobile communication system. 
   	As per claim 3, RUGELAND, LEE teaches a the method of claim 1, further comprising: receiving a configuration for random access resources and the random access preamble in the page from the base station (para [0057],receiving a configuration for random access resources and the random access preamble in the page from the base station). 
 	As per claim 4, RUGELAND LEE teaches the method of claim 1, Lee teaches wherein the downlink data packet is received in response to the random access preamble transmitted to the base station (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode and without transitioning to an RRC connected mode). 
 	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 5, RUGELAND , LEE teaches a the method of claim 1, further comprising: receiving the random access response message from the base station in response to the random access Preamble ( para [0011], fig.4, receiving a random access response message from the base station in response to the random access Preamble);  and transmitting a resume message to the base station prior to receiving the downlink data packet wherein the downlink user data is received in response to the resume from UE ( para [0011], fig.4, transmitting a resume message to the base station prior to receiving the downlink data packet, t he downlink data packet wherein the downlink user data is received in response to the resume from UE). 
 	As per claim 6, RUGELAND  , LEE teaches a the method of claim 5, wherein the resume message comprises an indication that the UE will receive data while remaining in the RRC inactive mode (para [0011], fig.4, 5, [0058], receiving downlink data from the base station such as PDCP encrypted resume information).
	As per claim 11, RUGELAND  , LEE teaches a  the method of claim 1, wherein the downlink data packet is received over a signaling bearer (para [0200-0201], fig.13, [0058], downlink data packet is received over a signaling bearer). 
	As per claim 12, RUGELAND  , LEE teaches a the method of claim 1, wherein the downlink data packet is received over a default data bearer ( para [0011], fig.4, 5, [0058], downlink data packet is received over a default data bearer).
	As per claim 14, RUGELAND teaches a an apparatus for wireless communication at a User Equipment (UE), comprising: means for entering a Radio Resource Control (RRC) inactive mode ( para [0011], fig.4, 5, use equipment is entering into a RRC idle mode);  means for receiving a page from a base station for a downlink data transmission while in the RRC inactive mode ( para [0011], fig.4, 5, user equipment is receiving from base station gNBw a paging information while RRC idle mode);  means for transmitting a random access preamble to the base station in response to the page (para [0011], fig.4, 5, user equipment transmitting a random access preamble to the base station in response to the page );  
	LEE teaches  receiving a downlink user data packet from the base station in response to the random access preamble from the UE or a random access response message while remaining in the RRC inactive mode and without transitioning to an RRC connected mode. (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode, wherein the UE device is still in RRC inactive mode, in response to the random access preamble from the UE or a random access response message). 
	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 15, RUGELAND  , LEE teaches a the apparatus of claim 14, further comprising: means for receiving a configuration for random access resources and the random access preamble in the page from the base station (para [0058], downlink data packet is received without transitioning to an RRC connected mode). 
 	As per claim 16,  RUGELAND  , LEE teaches a the apparatus of claim 14, further comprising: means for receiving the random access response message from the base station in response to the random access preamble ( (para [0057],receiving a configuration for random access resources and the random access preamble in the page from the base station).);  and means for transmitting a resume message to the base station prior to receiving the downlink data packet ((para [0057], transmitting a configuration for random access resources and the random access preamble in the page from the user station). 
 	As per claim 20, RUGELAND teaches a an apparatus for wireless communication at a User Equipment (UE), comprising: a memory;  and at least one processor coupled to the memory and configured to: enter a Radio Resource Control (RRC) inactive mode ((para [0011], fig.4, 5, use equipment is entering into a RRC idle mode);   receive a page from a base station for a downlink data transmission while in the RRC inactive mode (( para [0011], fig.4, 5, user equipment is receiving from base station gNBw a paging information while RRC idle mode);  transmit a random access preamble to the base station in response to the page(para [0011], fig.4, 5, user equipment transmitting a random access preamble to the base station in response to the page);  
 	LEE teaches  receiving a downlink user data packet from the base station in response to the random access preamble from the UE or a random access response message while remaining in the RRC inactive mode and without transitioning to an RRC connected mode. (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode, wherein the UE device is still in RRC inactive mode, in response to the random access preamble from the UE or a random access response message). 
	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 21, RUGELAND  , LEE teaches a the apparatus of claim 20, wherein the at least one processor is further configured to: receive a configuration for random access resources and the random access preamble in the page from the base station ( para [0058], downlink data packet is received without transitioning to an RRC connected mode). 
 	As per claim 22, RUGELAND teaches a the apparatus of claim 20, wherein the at least one processor is further configured to: receive a random access response message from the base station in response to the random access preamble ( para [0057],receiving a configuration for random access resources and the random access preamble in the page from the base station));  and transmit a resume message to the base station prior to receiving the downlink data packet (transmitting a configuration for random access resources and the random access preamble in the page from the user station ). 
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 26, RUGELAND  , LEE teaches a a computer-readable medium storing computer executable code for wireless communication at a User Equipment (UE), comprising code to: enter a Radio Resource Control (RRC) inactive mode (para [0011], fig.4, 5, use equipment is entering into a RRC idle mode);  receive a page from a base station for a downlink data transmission while in the RRC inactive mode (para [0011], fig.4, 5, user equipment is receiving from base station gNBw a paging information while RRC idle mode);  transmit a random access preamble to the base station in response to the page (para [0011], fig.4, 5, user equipment transmitting a random access preamble to the base station in response to the page ); 
	 LEE teaches  receiving a downlink user data packet from the base station in response to the random access preamble from the UE or a random access response message while remaining in the RRC inactive mode and without transitioning to an RRC connected mode. (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode, wherein the UE device is still in RRC inactive mode, in response to the random access preamble from the UE or a random access response message). 
	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 27,  RUGELAND  , LEE teaches a method of wireless communication at a base station, comprising: transmitting a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission (para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);  receiving a random access preamble from the UE in response to the page (para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page );   	
	LEE teaches  transmitting a downlink user data packet to the UE in response to the random access preamble  from the UE or a random access response message while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode (para [0200-0201], fig.13, base station is transmitting user data in response to preamble message from UE while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode).
	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 28, RUGELAND  , LEE teaches a the method of claim 27, wherein the downlink data packet is transmitted without transitioning the UE to an RRC connected mode (para [0058], downlink data packet is received without transitioning to an RRC connected mode  ).
Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 29, RUGELAND  , LEE teaches a the method of claim 27, further comprising: transmitting a configuration for random access resources and the random access preamble in the page to the UE (para [0057], transmitting a configuration for random access resources and the random access preamble in the page to the user station).
 	As per claim 30,  RUGELAND  , LEE teaches a the method of claim 27, wherein the downlink data packet is transmitted in response to the random access preamble ( para [0058], data packet is transmitted in response to the random access preamble). 
 	As per claim 31, RUGELAND  , LEE teaches a the method of claim 27, further comprising: transmitting a random access response message to the UE in response to receiving the random access preamble (( para [0011], transmitting a random access response message to the UE in response to receiving the random access preamble ); and receiving a resume message from the UE prior to transmitting the downlink data packet wherein the downlink user data packet is transmitted in response to the resume message from the VE. ( para [0011], receiving a resume message from the UE prior to transmitting the downlink data packet). 
 	As per claim 36, RUGELAND  , LEE teaches a the method of claim 27, wherein the downlink data packet is transmitted over a signal bearer (para [0011], fig.4, 5, [0058], downlink data packet is transmitted over a signaling bearer). 
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1

	As per claim 37, RUGELAND  , LEE teaches a the method of claim 27, wherein the downlink data packet is transmitted over a default bearer ( para [0011], fig.4, 5, [0058], downlink data packet is transmitted over a default data bearer).
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13 receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 39, RUGELAND  , LEE teaches a the method of claim 27, further comprising: receiving, from an anchor cell, a paging indication to page the UE, wherein the base station determines the random access preamble and random access resources to configure for the UE( para [[0090], user equipment is receiving from anchor base station gNBw a paging information while RRC idle mode);. 
 	As per claim 42, RUGELAND  , LEE teaches a the method of claim 39, further comprising: receiving, from the UE, an acknowledgement of a successful reception of the downlink user data packet;  and transmitting, to the anchor cell, an indication of the successful reception of the downlink user data packet by the UE (para [0090], receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet;  and transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE). 
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13 receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 43, RUGELAND  , LEE teaches a the method of claim 27, further comprising: transmitting a response to the random access preamble received from the UE, the response indicating a fallback to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink   data packet is transmitted after the UE transitions to an RRC connected mode when the base station determines a need for the fallback to transmission in the RRC connected mode ( para [0090], establishing response back to the received from UE and to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink data packet is transmitted after the UE transitions to an RRC connected mode). 
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13fig.13,, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 44,  RUGELAND  , LEE teaches a an apparatus for wireless communication at a base station, comprising: means for transmitting a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission (para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);    means for receiving a random access preamble from the UE in response to the page (para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page );  
	LEE teaches means for transmitting a downlink user data packet to the UE in response to the random access preamble  from the UE or a random access response message while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode (para [0200-0201], fig.13, base station is transmitting user data in response to preamble message from UE while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode).
	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 45, RUGELAND teaches a the apparatus of claim 44, further comprising: means for transmitting a configuration for random access resources and the random access preamble in the page to the UE ( para [0058], downlink data packet is received without transitioning to an RRC connected mode  ). 
 	As per claim 46, RUGELAND  , LEE teaches a  the apparatus of claim 44, further comprising: means for transmitting a random access response message to the UE in response to receiving the random access preamble ((para [0057], transmitting a configuration for random access resources and the random access preamble in the page to the user station );  and means for receiving a resume message from the UE prior to transmitting the downlink data packet wherein the downlink user data packet is transmitted in response to the resume message from the VE. ( (para [0057], receiving a  configuration for random access resources and the random access preamble in the page to the user station). 
 	As per claim 50,  RUGELAND  , LEE teaches a the apparatus of claim 44, further comprising: means for receiving, from an anchor cell, a paging indication to page the UE, wherein the base station determines the random access preamble and random access resources to configure for the UE (( para [[0090], user equipment is receiving from anchor base station gNBw a paging information while RRC idle mode);. . 
 	As per claim 53, RUGELAND teaches a  the apparatus of claim 50, further comprising: means for receiving, from the UE, an acknowledgement of a successful reception of the downlink   data packet ( );  and means for transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE(para [0090], receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet;  and transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE ). 
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13.5, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 54,  RUGELAND  , LEE teaches a the apparatus of claim 44, further comprising: means for transmitting a response to the random access preamble received from the UE, the response indicating a fallback to establish an RRC connection in order to transmit the downlink   data packet, wherein the downlink   data packet is transmitted after the UE transitions to an RRC connected mode when the base station determines a need for the fallback to transmission in the RRC connected mode (para [0090], transmitting, from the UE, an acknowledgement of a successful reception of the downlink data packet;  and transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE ). 
 	Lee teaches downlink  user data data packet is received (para [0200-0201], fig.13, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 55, RUGELAND  , LEE teaches a an apparatus for wireless communication at a base station, comprising: a memory;  and at least one processor coupled to the memory and configured to: transmit a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission( para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);  receive a random access preamble from the UE in response to the page (para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page );  
 	Lee teaches transmitting a downlink user data packet to the UE in response to the random access preamble  from the UE or a random access response message while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode (para [0200-0201], fig.13, base station is transmitting user data in response to preamble message from UE while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 56, RUGELAND  , LEE teaches a  the apparatus of claim 55, wherein the at least one processor is further configured to: transmit a configuration for random access resources and the random access preamble in the page to the UE ( para [0058], downlink data packet is received without transitioning to an RRC connected mode). 
 	As per claim 57, RUGELAND  , LEE teaches a the apparatus of claim 55, wherein the at least one processor is further configured to: transmit a random access response message to the UE in response to receiving the random access preamble (preamble (( para [0011], transmitting a random access response message to the UE in response to receiving the random access preamble ); );  and receive a resume message from the UE prior to transmitting the downlink user data packet, wherein the downlink user data packet is transmitted in response to the resume message
from the VE. (para [0011], receiving a resume message from the UE prior to transmitting the downlink data packet ). 
 	Lee teaches downlink  data data packet is received (para [0078], fig.5, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
	As per claim 61, RUGELAND  , LEE teaches a the apparatus of claim 55, wherein the at least one processor is further configured to: receive, from an anchor cell, a paging indication to page the UE, wherein the base station determines the random access preamble and random access resources to configure for the UE ( ( para [[0090], user equipment is receiving from anchor base station gNBw a paging information while RRC idle mode).
	As per claim 64,  RUGELAND teaches a the apparatus of claim 61, wherein the at least one processor is further configured to: receive, from the UE, an acknowledgement of a successful reception of the downlink data packet ( para [0090], receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet);  and transmit, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE (para [0090], transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE ). 
 	Lee teaches downlink  user data data packet is received (para [0078], fig.5, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 65, RUGELAND  , LEE teaches a the apparatus of claim 55, wherein the at least one processor is further configured to: transmit a response to the random access preamble received from the UE, the response indicating a fallback to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink user data packet is transmitted after the UE transitions to an RRC connected mode when the base station determines a need for the fallback to transmission in the RRC connected mode (( para [0090], establishing response back to the received from UE and to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink data packet is transmitted after the UE transitions to an RRC connected mode).
 	Lee teaches downlink  user data data packet is received (para [0078], fig.5, receiving downlink user data from the base station while remaining in the RRC inactive mode).
 	Examiner supplies the same rationale as supplied in claim 1
 	As per claim 66, RUGELAND  , LEE teaches a a computer-readable medium storing computer executable code for wireless communication at a base station, comprising code to: transmit a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission (para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);  receive a random access preamble from the UE in response to the page ( para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page);  	
	LEE teaches transmit a downlink user data packet to the UE in response to a random access message from the VE while the UE remains in the RRC inactive mode and without transitioning the VE to an RRC connected mode. downlink user data packet to the UE in response to the random access preamble  from the UE or a random access response message while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode (para [0200-0201], fig.13, base station is transmitting user data in response to preamble message from UE while the UE remains in the RRC inactive mode and without transitioning the UE to an RRC connected mode)
	Examiner supplies the same rationale as supplied in claim 1.
5.	Claim(s) 7-10, 17-19, 23-25, 32-35, 47-48, 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUGELAND, LEE teaches further view of US PG Pub US 20180213452 A1 to Kim et al (hereinafter Kim).

	As per claim 7, RUGELAND  , LEE teaches a the method of claim 5, Kim teaches wherein the page comprises an indication that the UE will receive data while remaining in the RRC inactive mode (para [0332], indication that the UE will receive data while remaining in the RRC inactive mode). US 20180213452 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RUGELAND by wherein the page comprises an indication that the UE will receive data while remaining in the RRC inactive mode as suggested by Kim, this modification would benefit   RUGELAND for  improved data service in next generation communication system.
	As per claim 8, RUGELAND  , LEE teaches a the method of claim 1, Kim teaches wherein the downlink data packet is ciphered using a security key based on a UE context stored at the base station, the method further comprising: using the security key based on the UE context stored at the UE to receive the downlink data packet (para [0335],data is ciphered at the UE to receive the downlink data packet). 
 	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 9, RUGELAND  , LEE teaches a the method of claim 8, further comprising: receiving a Next hop Chaining Counter (NCC) in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode).  , Kim teaches wherein the security key is derived using the NCC (para [0335],data is ciphered at the UE to receive the downlink data packet).
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 10, RUGELAND  , LEE teaches a  the method of claim 9, further comprising: receiving a new NCC in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet). 
	As per claim 17, RUGELAND  , LEE teaches a  the apparatus of claim 14, Kim teaches wherein the downlink data packet is ciphered using a security key based on a UE context stored at the base station, the method further comprising: means for using the security key based on the UE context stored at the UE to receive the downlink data packet ( (para [0335],data is ciphered at the UE to receive the downlink data packet). 
	Examiner supplies the same rationale as supplied in claim 7.

 	As per claim 18, RUGELAND  , LEE teaches a  the apparatus of claim 17, further comprising: means for receiving a Next hop Chaining Counter (NCC) in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode)., Kim teaches wherein the security key is derived using the NCC Kim teaches wherein the security key is derived using the NCC (para [0335],data is ciphered at the UE to receive the downlink data packet). 
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 19, RUGELAND  , LEE teaches a the apparatus of claim 18, wherein the means for receiving the NCC further receive a new NCC in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet).
 	As per claim 23, RUGELAND  , LEE teaches a the apparatus of claim 20, Kim teaches wherein the downlink data packet is ciphered using a security key based on a UE context stored at the base station, wherein the at least one processor is further configured to: use the security key based on the UE context stored at the UE to receive the downlink data packet ( (para [0335],data is ciphered at the UE to receive the downlink data packet).). 
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 24, RUGELAND  , LEE teaches a the apparatus of claim 23, wherein the at least one processor is further configured to: r receiving a Next hop Chaining Counter (NCC) in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode).  , Kim teaches wherein the security key is derived using the NCC (para [0335],data is ciphered at the UE to receive the downlink data packet). 
	Examiner supplies the same rationale as supplied in claim 7.
	As per claim 25, RUGELAND  , LEE teaches a the apparatus of claim 24, wherein the at least one processor is further configured to: receive a new NCC in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet).
  	As per claim 32,  RUGELAND  , LEE teaches a the method of claim 31, Kim teaches wherein the resume message comprises an indication that the UE will receive data while remaining in the RRC inactive mode para [0332], indication that the UE will receive data while remaining in the RRC inactive mode).
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 33, RUGELAND  , LEE teaches a  the method of claim 27, further comprising: ciphering the downlink user data packet using a security key based on a UE context stored at the base station (para [0335],data is ciphered at the UE to receive the downlink data packet).
 	As per claim 34, RUGELAND  , LEE teaches a the method of claim 33, wherein  using a Next hop Chaining Counter (NCC) provided to the UE in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode).  , Kim teaches wherein the security key is derived (para [0335],data is ciphered at the UE to receive the downlink data packet).
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 35, RUGELAND  , LEE teaches a  the method of claim 34, further comprising: indicating a new NCC to the UE in a message with the downlink user data packet ((para [0090], receiving a new NCC in a message with the downlink data packet). ). 
 	As per claim 47,  RUGELAND  , LEE teaches a the apparatus of claim 44, Kim teaches  further comprising: means for ciphering the downlink user data packet using a security key based on a UE context stored at the base station (para [0335],data is ciphered at the UE to receive the downlink data packet).
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 48, RUGELAND  , LEE teaches a the apparatus of claim 47, wherein the security key is derived using a Next hop Chaining Counter (NCC) provided to the UE in connection with entering the RRC inactive mode, the apparatus further comprising: means for indicating a new NCC to the UE in a message with the downlink user data packet (para [0090], receiving a new NCC in a message with the downlink data packet).
	Examiner supplies the same rationale as supplied in claim 7.
	As per claim 58, RUGELAND  , LEE teaches a the apparatus of claim 55, Kim teaches wherein the at least one processor is further configured to: cipher the downlink data packet using a security key based on a UE context stored at the base station (para [0332], indication that the UE will receive data while remaining in the RRC inactive mode). ). 
	Examiner supplies the same rationale as supplied in claim 7.

	As per claim 59,  RUGELAND  , LEE teaches a the apparatus of claim 58, wherein   using a Next hop Chaining Counter (NCC) provided to the UE in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode)., wherein the at least one processor is further configured to: Indicate a new NCC to the UE in a message with the downlink data packet ( ). Kim teaches wherein the security key is derived using the NCC (para [0335],data is ciphered at the UE to receive the downlink data packet).
	Examiner supplies the same rationale as supplied in claim 7.
 
	Claim(s)  13, 38, 40-41, 49, 51-52,  60, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUGELAND further view of US PG Pub US 20180192436 A1 to Yi et al (hereinafter Yi).
	As per claim 13, RUGELAND  , LEE teaches a the method of claim 1, Yi teaches wherein a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RUGELAND by wherein a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI as suggested by Yi t, this modification would benefit   RUGELAND for improved accommodation, reliability of larger capacity in the next generation communication. 
	As per claim 38,  RUGELAND  , LEE teaches a the method of claim 27, Yi teaches further comprising: scrambling a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink user data packet using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context or a new RNTI indicated to the UE in the page (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ). 
	Examiner supplies the same rationale as supplied in claim 13.
	As per claim 40,  RUGELAND  , LEE teaches a the method of claim 39, Yi teaches wherein the base station receives an un-ciphered downlink user data packet, and wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context and a security key based on the stored UE context, the method further comprising: ciphering the downlink user data packet using the security key received from the anchor cell (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ).
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 41, RUGELAND  , LEE teaches a the method of claim 39, Yi teaches wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context, the method further comprising: receiving the downlink user data packet from the anchor cell prior to transmission of the downlink data packet to the UE, wherein the downlink data packet is ciphered using a security key from the stored UE context (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ).
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 49,  RUGELAND  , LEE teaches a the apparatus of claim 44, further comprising: means for scrambling a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context or a new RNTI indicated to the UE in the page (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink user data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ).  
	Examiner supplies the same rationale as supplied in claim 7.
	As per claim 51, RUGELAND  , LEE teaches a the apparatus of claim 50, Yi teaches wherein the base station receives an un-ciphered downlink data packet, and wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context and a security key based on the stored UE context, the apparatus further comprising: means for ciphering the downlink data packet using the security key received from the anchor cell (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink user data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI). 
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 52, RUGELAND  , LEE teaches a  the apparatus of claim 50, Yi teaches wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context, the method further comprising: means for receiving the downlink user data packet from the anchor cell prior to transmission of the downlink data packet to the UE, wherein the downlink data packet is ciphered using a security key from the stored UE context (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI  ). 
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 60, RUGELAND  , LEE teaches a  the apparatus of claim 55, Yi teaches wherein the at least one processor is further configured to: scramble a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context or a new RNTI indicated to the UE in the page ((para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ). 
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 62, RUGELAND  , LEE teaches a the apparatus of claim 61, wherein the base station receives an un-ciphered downlink user data packet, and wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context and a security key based on the stored UE context, wherein the at least one processor is further configured to: cipher the downlink data packet using the security key received from the anchor cell (para [0335],data is ciphered at the UE to receive the downlink data packet ). 
	Examiner supplies the same rationale as supplied in claim 7.
 	As per claim 63, RUGELAND  , LEE teaches a  the apparatus of claim 61, Yi teaches wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context, wherein the at least one processor is further configured to: receive the downlink user data packet from the anchor cell prior to transmission of the downlink data packet to the UE, wherein the downlink data packet is ciphered using a security key from the stored UE context ( para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI). 
	Examiner supplies the same rationale as supplied in claim 7.
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Applicant argues that, “Although Rugeland, as shown in the annotated copy of FIG. 4 below, includes the exchange of user data after a PRACH preamble (1.) and a random access response (2.), the proposed combination is improper because Rugeland teaches away from “receiving a downlink user data packet from the base station in response to a random access preamble from the UE or a random access response message while remaining in the RRC inactive mode and without transitioning to an RRC connected mode,” as in claim 1. See MPEP § 2145 stating that “References cannot be combined where reference teaches away from their combination”. Applicant’s argument have been considered but are not persuasive. Teachings of LEE would enable uninterrupted data transfer from the base station the mobile station even if the mobile station is in active state, which is a benefit to the Rugeland thereby combining would benefits the teaches combination. 
 	Applicant’s arguments with respect to claim(s)  1-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

	 

 					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20180035369 A1; US Patent Publication US 20160105927 A1,   US Patent Publication US 20050281269 A1
Conclusion
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467